Citation Nr: 1000427	
Decision Date: 01/05/10    Archive Date: 01/15/10	

DOCKET NO.  06-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from July 1966 to 
July 1968.  He had overseas service in Vietnam, and his 
military occupation was cook.  No combat service was 
documented.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is no objective evidence of complaints, findings, 
treatment or diagnosis for hearing loss or tinnitus or head 
or ear trauma or injury at any time during or for decades 
after the Veteran was separated from service, the Veteran 
specifically noted that he did not have hearing loss or ear 
trouble at the time of service separation, audiometric 
examination at service separation was normal, recent 
audiometric examination by VA reveals the Veteran does not 
meet the minimum threshold requirements for recognition of 
hearing loss as a disability for VA compensation purposes for 
either ear, and the only competent clinical opinions on file 
are against the Veteran's claims.  


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in February and 
April 2005, prior to the issuance of the rating decision now 
on appeal from August 2005.  This notice informed him of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised he submit any relevant evidence in 
his possession.  The service treatment records were 
collected, certain private medical records were submitted and 
the Veteran was provided a VA audiometric examination with a 
review of the claims folder and a request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year after service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
relevant frequencies are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the 
US Court of Appeals for Veterans Claims (Court) has held that 
the threshold for normal hearing is from 0 to 20 decibels, 
and that threshold levels above 20 decibels indicate at least 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  

Analysis:  The Veteran submitted his claim for service 
connection for hearing loss and tinnitus attributable to 
service in January 2005, at age 61, over 36 years after he 
was separated from service.  He contends that he has hearing 
loss and tinnitus which is attributable to acoustic trauma 
during his service in Vietnam.  

The Veteran is shown to have served in Vietnam for 
approximately one year with a military occupation of cook, 
but combat service is not objectively verified by any awards 
or decorations.  He is shown to have qualified as 
sharpshooter on the M14 rifle.  

The service treatment records contain no complaints, 
findings, treatment or diagnosis for hearing loss or tinnitus 
at any time.  The physical examination for separation from 
service in April 1968 contain pure tone decibel thresholds 
which are essentially normal at all frequencies tested for 
speech.  Moreover, in the Report of Medical History completed 
by the Veteran himself at the time he was provided a physical 
examination for separation, he affirmatively noted that he 
did not have ear trouble, running ears, or hearing loss.  
There is, following service separation, essentially a 
complete absence of any objective medical or other evidence 
which in any way shows or suggests that the Veteran had 
chronic symptoms of tinnitus or hearing loss at any time 
following service separation.  The Board has reviewed the 
private and VA treatment records on file and cannot find 
complaints or findings of hearing loss or tinnitus in these 
records.  It is noted that in May 2005, the Veteran was 
provided a private CT scan of the brain based upon the 
reports of a closed head injury two weeks prior to 
examination.  The examination was read to be negative for 
pathology.  

The Veteran was provided a VA audiometric examination which 
included a review of his claims folder in August 2005.  He 
was provided an audiometric examination in a double-walled 
sound suite using an audiometer which had recently been 
calibrated.  The pure tone decibel thresholds at the relevant 
frequencies of speech from 500 through 4,000 Hertz for both 
ears failed to meet the minimum criteria for recognition of 
hearing loss disability for VA compensation purposes in 
accordance with 38 C.F.R. § 3.385.  Accordingly, an award of 
service connection for hearing loss is not warranted under 
any circumstances.  The VA audiologist reviewed the record, 
noted normal hearing by audiometric examination at service 
separation and provided an opinion that any hearing loss at 
present was certainly not attributable to incidents of 
service.  The audiologist requested the Veteran to provide a 
date of onset for tinnitus, and the Veteran stated that he 
could not remember the date of onset.  Further, the VA 
audiologist specifically wrote that "the Veteran tried to 
malinger on his hearing evaluation this date causing this 
examiner to question the reliability of his statements."  It 
was the audiologist's opinion that any subjective tinnitus at 
present was not causally related to incidents of service.  

The Board finds that a clear preponderance of the evidence on 
file is against the Veteran's claims for service connection 
for hearing loss and tinnitus.  Hearing loss is not 
objectively documented at any time during service, 
audiometric examination at service separation was essentially 
normal, and the Veteran himself affirmatively noted that he 
did not have any form of ear trouble or hearing loss at the 
time he was examined for service separation.  There is no 
objective evidence of continuity of hearing loss symptoms for 
over 35 years after the Veteran was separated from service.  
VA audiometric examination in 2005 did reflect several pure 
tone decibel thresholds above 20 decibels, but collectively, 
the Veteran's hearing is still considered normal for VA 
compensation purposes in accordance with 38 C.F.R. § 3.385, 
so an award of service connection for hearing loss is not 
warranted under any circumstances at present.  

There is also a complete absence of any objective medical or 
other evidence which shows or suggests that the Veteran had 
tinnitus at any time during or for decades after service.  
The only complaint of tinnitus on file is included in the 
Veteran's claim for service connection for tinnitus and his 
report made at the time of VA audiometric examination.  When 
asked to provide a date of onset, the Veteran stated that he 
could not remember when tinnitus began.  The VA audiologist 
wrote that the Veteran attempted to malinger and influence 
the audiometric examination results which caused him to 
question the reliability of any statements he made at the 
time of examination.  The examiner opined that any tinnitus 
at present was unrelated to incidents of service.  This is 
the only competent clinical opinion on file, and it is 
solidly against the Veteran's claims.  


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


